
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.25



DuPont Photomasks, Inc.
Severance Plan for Select Employees


Effective as of December 23, 2003

--------------------------------------------------------------------------------



DuPont Photomasks, Inc.
Severance Plan for Select Employees

W I T N E S S E T H:

        WHEREAS, DuPont Photomasks, Inc. (the "Company"), desires to provide
severance benefits to certain eligible employees; and

        WHEREAS, the Company has decided to adopt DuPont Photomasks, Inc.
Severance Plan for Select Employees on behalf of it and certain of its
affiliates to implement the provision of such benefits;

        NOW, THEREFORE, the Plan is hereby adopted as follows, effective as of
December 23, 2003:

i

--------------------------------------------------------------------------------



Table of Contents

 
   
   
  Page

--------------------------------------------------------------------------------

Article I    Definitions and Construction    
1.1
 
Definitions
 
1     (1)   Annual Compensation   1     (2)   Board   1     (3)   CEO   1    
(4)   Claimant   1     (5)   Company   1     (6)   Effective Date   1     (7)  
Eligible Employee   1     (8)   Employer   1     (9)   ERISA   1     (10)  
Participant   1     (11)   Participating Entity   1     (12)   Plan   1     (13)
  Plan Administrator   1     (14)   Qualified Termination   1     (15)  
Severance Benefit   1
1.2
 
Number and Gender
 
2 1.3   Headings   1
Article II    Participation
 
 
2.1
 
Eligibility
 
2 2.2   Commencement of Participation   2 2.3   Termination of Participation   2
2.4   Resumption of Participation   2
Article III    Severance Benefits
 
 
3.1
 
Eligibility for Severance Benefit
 
2 3.2   Amount of Severance Benefit   2 3.3   Form and Timing of Severance
Benefit   2 3.4   Release and Full Settlement   3 3.5   Conditions   3
Article IV    Benefit Claims Procedure
 
 
4.1
 
Claims for Benefits
 
3 4.2   Benefit Claims Procedure   3 4.3   Review of Denied or Modified Claims  
4 4.4   Exhaustion of Administrative Remedies   4
Article V    Funding of Plan
 
 
5.1
 
Funding of Plan
 
5 5.2   No Participant Contributions   5
Article VI    Administration of Plan
 
 
6.1
 
Plan Administrator
 
5 6.2   Right to Delegate   5              

ii

--------------------------------------------------------------------------------



6.3   Discretion to Interpret Plan   5 6.4   Powers and Duties   5 6.5  
Expenses   6 6.6   Indemnification   6
Article VII    Amendment and Termination
 
 
7.1
 
Right to Amend Plan
 
6 7.2   Right to Terminate Plan   7 7.3   Effect of Amendment or Termination   7
Article VIII    Miscellaneous Provisions
 
 
8.1
 
No Guarantee of Employment
 
7 8.2   Payments to Minors and Incompetents   7 8.3   No Vested Right to
Benefits   7 8.4   Nonalienation of Benefits   7 8.5   Unknown Whereabouts   8
8.6   Other Participating Entities   8 8.7   Jurisdiction   8 8.8   Severability
  8 8.9   Notice and Filing   9 8.10   Plan Year   9 8.11   Incorrect
Information, Fraud, Concealment, or Error   9 8.12   Withholding of Taxes and
Other Deductions   9

iii

--------------------------------------------------------------------------------





I.
Definitions and Construction

        1.1    Definitions.    Where the following capitalized words and phrases
appear in the Plan, each has the respective meaning set forth below, unless the
context clearly indicates to the contrary.

(1)Annual Compensation:    The total of all compensation, including wages,
salary, and any other benefit of monetary value, whether paid in the form of
cash or otherwise, paid as consideration for services performed by a Participant
for the Employer for the year or would have been so paid at such Participant's
usual rate of compensation if such Participant had worked a full year, as
determined by the Plan Administrator in a manner consistent with the
requirements of Department of Labor regulation 29 C.F.R. § 2510.3-2(b)(2) and
the interpretative authority related thereto.

(2)Board:    The Board of Directors of the Company.

(3)CEO:    The Chief Executive Officer of the Company.

(4)Claimant:    An individual who files a claim for benefits under the Plan,
including an authorized representative of such individual.

(5)Company:    DuPont Photomasks, Inc.

(6)Effective Date:    December 23, 2003.

(7)Eligible Employee:    Any individual who (i) is employed by the Employer and
(ii) has been designated by the Plan Administrator, in its sole and absolute
discretion, as eligible to participate in the Plan.

(8)Employer:    The Company and each Participating Entity.

(9)ERISA:    The Employee Retirement Income Security Act of 1974, as amended.

(10)Participant:    Each Eligible Employee who is participating in the Plan in
accordance with Article II.

(11)Participating Entity:    Each subsidiary or affiliate of the Company that
has been designated as a participating entity pursuant to Section 8.6.

(12)Plan:    The DuPont Photomasks, Inc. Severance Plan for Select Employees, as
amended from time to time.

(13)Plan Administrator:    The Vice President of Human Resources of the Company.

(14)Qualified Termination:    A termination of a Participant's employment with
the Employer, which (i) is designated by the Plan Administrator in his
discretion as a "Qualified Termination" and (ii) is not a termination of
employment as a result of such Participant's death.

(15)Severance Benefit:    A benefit payable under the Plan in accordance with
Article III.


        1.2    Number and Gender.    Wherever appropriate herein, words used in
the singular will be considered to include the plural, and words used in the
plural will be considered to include the singular. The masculine gender, where
appearing in the Plan, will be deemed to include the feminine gender.

        1.3    Headings.    The headings of Articles and Sections herein are
included solely for convenience, and, if there is any conflict between such
headings and the text of the Plan, the text will control. All references to
Articles, Sections, Subsections, and Clauses are to this document unless
otherwise indicated.

1

--------------------------------------------------------------------------------




II.
Participation

        2.1    Eligibility.    Each Eligible Employee (and only such individual)
is eligible to become a Participant in the Plan.

        2.2    Commencement of Participation.    An Eligible Employee will
become a Participant if (and only if) he is selected to be a Participant by the
Plan Administrator in his discretion and such selection is approved by the CEO.
Such selection will be made by the Plan Administrator at any or no time and for
any or no reason. The participation of a Participant will be effective as of
(and only as of) the date designated by and in the discretion of the Plan
Administrator. Each Participant will be informed of his selection to be a
Participant and the effective date of his participation as soon as
administratively practicable after such selection.

        2.3    Termination of Participation.    An Eligible Employee who has
become a Participant will cease to be a Participant as of the earliest to occur
of: (1) the date such Participant is no longer an Eligible Employee, (2) the
date designated by the Plan Administrator in his discretion (and approved by the
CEO) and communicated to the affected individual prior to the effective date of
such termination of participation, or (3) subject to Section 7.2, the effective
date of termination of the Plan.

        2.4    Resumption of Participation.    An individual who ceases to be a
Participant in accordance with Clause (1) or (2) of Section 2.3 will again
become a Participant upon (and only upon) his again becoming an Eligible
Employee who has been selected to be a Participant and whose participation in
the Plan has commenced pursuant to Section 2.2.


III.
Severance Benefits


        3.1    Eligibility for Severance Benefit.    Subject to the remaining
Sections of this Article, a Participant will be eligible to receive a Severance
Benefit if (and only if) such Participant's employment with the Employer is
terminated and such termination is a Qualified Termination.

        3.2    Amount of Severance Benefit.    

        3.2.1   Subject to Subsection 3.2.2 and all other Sections of this
Article, a Participant who is eligible to receive a Severance Benefit under
Section 3.1 will be entitled to a Severance Benefit in such amount as is
determined by the Plan Administrator in its sole and absolute discretion and
approved by the CEO. The Plan Administrator's determinations pursuant to the
preceding sentence will be made on a case-by-case basis with respect to any
individual Participant. Severance Benefits hereunder are completely
discretionary and may vary among individual Participants. The Plan Administrator
may determine that no Severance Benefit will be provided to a Participant whose
employment is subject to a Qualified Termination.

        3.2.2   Plan provisions to the contrary notwithstanding, in no event
will a Severance Benefit payable under the Plan to a Participant, when
aggregated with all other payments to such Participant on account of the same
Qualified Termination under other Employer-sponsored severance plans, programs,
or arrangements, exceed twice the Annual Compensation of such Participant for
the calendar year immediately preceding the calendar year during which his
Qualified Termination occurred.

        3.3    Form and Timing of Severance Benefit.    

        3.3.1   A Participant's Severance Benefit will be paid in any form or
forms and, subject to Subsection 3.3.2, over any period of time determined by
the Plan Administrator in his discretion and approved by the CEO. Such form or
forms of payment include, but are not limited to, (1) cash or in-kind payments
and (2) lump sum or weekly, bi-weekly, monthly, quarterly,

2

--------------------------------------------------------------------------------



semi-annual, or annual installment payments. Such form and timing of payment may
vary among individual Participants as the Plan Administrator determines and the
CEO approves.

        3.3.2   Plan provisions to the contrary notwithstanding, in no event
will a Severance Benefit payable under the Plan to a Participant be payable over
greater than a 24-month period commencing on the date of such Participant's
Qualified Termination.

        3.4    Release and Full Settlement.    As a condition to the receipt of
any Severance Benefit hereunder and notwithstanding any provision of the Plan to
the contrary, a Participant will be required to execute a release in the form
established by the Plan Administrator releasing the Plan, the Plan
Administrator, the Plan fiduciaries, the Employer, the Employer's affiliates,
and their shareholders, partners, officers, directors, employees, and agents
from any and all claims and from any and all causes of action of any kind or
character, including, but not limited to, all claims or causes of action arising
out of or in connection with such Participant's employment with the Employer,
the termination of such employment, or any actions or omissions occurring during
such employment. The performance of the Employer's and the Plan's obligations
hereunder and the receipt by such Participant of any benefits provided hereunder
will constitute full settlement of all such claims and causes of action.

        3.5    Conditions.    In addition to the release required by
Section 3.4, the Plan Administrator, with approval by the CEO, may in his
discretion impose one or more conditions on receipt or continued receipt of any
Participant's Severance Benefit, including, but not limited to, a diligent job
search, cessation of benefits in the event of reemployment, noncompetition for a
specified period of time, or any other condition the Plan Administrator deems
appropriate. Such conditions are absolutely within the sole discretion of the
Plan Administrator and CEO and may vary among individual Participants.

IV.
Benefit Claims Procedure

        4.1    Claims for Benefits.    Claims for benefits under the Plan will
be submitted and processed in accordance with this Article.

        4.2    Benefit Claims Procedure.    

        4.2.1   Any Participant who is determined by the Plan Administrator to
be entitled to a Severance Benefit under the Plan is not required to file a
claim for benefits. Any individual who is not paid a benefit under the Plan and
who believes that he is entitled to a benefit, or who has been paid a benefit
under the Plan and believes that he is entitled to a greater benefit, must
himself or through his authorized representative file a written claim for
benefits under the Plan with the Plan Administrator within 60 days of the date
of his termination of employment with the Employer. In connection with the
submission of a claim, (1) the Claimant may examine the Plan and any other
relevant documents relating to the claim and may submit written comments
relative to such claim to the Plan Administrator coincident with the filing of
such claim, and (2) the Plan Administrator may require, as a condition to
payment of such claim, that additional information be furnished. Failure of a
Claimant to comply with such claim submission procedure will invalidate such
claim unless the Plan Administrator determines in his sole discretion that it
was not reasonably possible to comply with such claim submission procedure. The
preceding notwithstanding, the Plan Administrator may, in his discretion, waive
any or all of the provisions of this Subsection.

        4.2.2   A written notice of the denial or modification of a claim
properly submitted to the Plan Administrator will be furnished to the Claimant
within 90 days after such claim is filed with the Plan Administrator; provided,
however, that if special circumstances necessitate an extension of the 90-day
period, the Claimant will be informed in writing prior to the end of the initial
90-day period of the need for an extension of time, and written notice of the
denial or modification of

3

--------------------------------------------------------------------------------






such claim will be provided to the Claimant within 180 days after the date the
claim is filed with the Plan Administrator. If the extension is due to the
Claimant's failure to submit necessary information, the notice of extension will
afford the Claimant 45 days to provide the required information, and the Plan
Administrator's deadline to provide notice of the denial or modification of the
claim will be tolled from the date the Plan Administrator sends the notice of
extension to the earlier of (1) the date the Plan Administrator receives the
requested information or (2) the expiration of the 45-day period afforded to the
Claimant to provide the requested information. If the Claimant fails to provide
the requested information by the expiration of such 45-day period, the benefit
determination will be made without regard to the requested information. The
notice of the denial or modification of the claim will (i) state the specific
reason or reasons for the denial or modification, (ii) provide specific
reference to pertinent provisions of the Plan on which the denial or
modification is based, (iii) provide a description of any additional material or
information necessary for the Claimant to perfect the claim and an explanation
of why such material or information is necessary, and (iv) describe the Plan's
review procedures and applicable time limits, including the Claimant's right to
bring a civil action under section 502(a) of ERISA.

        4.3    Review of Denied or Modified Claims.    In the event a claim for
benefits is denied or modified, the Claimant will be entitled to review any
documents relevant to such denial or modification. If the Claimant desires to
have such denial or modification reviewed, he must, within 60 days following
receipt of the notice of such denial or modification, submit a written request
for a review to the Plan Administrator, in which case the Claimant will be
entitled to submit issues and comments in writing, which will be considered on
review. Within 60 days following a request for a review, the Plan Administrator
will, after providing a full and fair review, render its final decision in
writing to the Claimant; provided, however, that if special circumstances
require an extension of the 60-day period, the Plan Administrator's decision
will be rendered as soon as possible, but not later than 120 days after receipt
of the request for review. If such an extension of time for review is required,
written notice of the extension will be furnished to the Claimant prior to the
commencement of the extension period. If such an extension of time is due to the
Claimant's failure to submit necessary information, the notice of extension will
afford the Claimant 45 days to provide the required information, in which case
the Plan Administrator's deadline to make the benefit determination on review
will be tolled from the date the Plan Administrator sends the notice of
extension to the earlier of (1) the date the Plan Administrator receives the
requested information or (2) the expiration of the 45-day period afforded to the
Claimant to provide the requested information. If the Claimant fails to provide
the requested information by the expiration of such 45-day period, the benefit
determination will be made without regard to the requested information. In the
event a claim for benefits is denied or modified upon review, the written notice
of such decision will (i) state the specific reason or reasons for the decision,
(ii) refer to the specific Plan provisions on which the decision is based,
(iii) state that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of information relevant to the decision,
and (iv) state that the Claimant has the right to bring a civil action under
section 502(a) of ERISA. The decision on review by the Plan Administrator will
be binding and conclusive upon all persons.

        4.4    Exhaustion of Administrative Remedies.    Completion of the
claims procedures described in this Article is a condition precedent to the
commencement of any legal or equitable action in connection with a claim for
benefits under the Plan by an employee or former employee of the Employer or its
affiliate or by any other person or entity claiming rights individually or
through an employee or former employee of the Employer or its affiliate in
connection with the Plan; provided, however, that the Plan Administrator may, in
his sole discretion, waive compliance with such claims procedures as a condition
precedent to any such action.

4

--------------------------------------------------------------------------------




V.
Funding of Plan

        5.1    Funding of Plan.    The Plan will be unfunded, and benefits
provided hereunder will be paid from the general assets of the Employer.

        5.2    No Participant Contributions.    The entire cost of the Plan will
be paid by the Employer, and no contributions will be required of, or permitted
by, Participants.

VI.
Administration of Plan

        6.1    Plan Administrator.    The general administration of the Plan
will be vested in the Plan Administrator. For purposes of ERISA, the Plan
Administrator will be the "administrator" and the "named fiduciary" with respect
to the general administration of the Plan.

        6.2    Right to Delegate.    The Plan Administrator may from time to
time allocate to one or more of the Employer's officers, employees, directors,
or agents, and may delegate to any person or organization, any of its respective
powers, duties, and responsibilities with respect to the operation and
administration of the Plan, including, without limitation, the administration of
claims, the authority to authorize payment of benefits, the review of denied or
modified claims, and the discretion to decide matters of fact and to interpret
Plan provisions. In addition, the Plan Administrator may employ persons to
render advice with regard to any fiduciary responsibility held hereunder and may
authorize any person to whom any of its fiduciary responsibilities have been
delegated to employ persons to render such advice. Upon such designation and
acceptance, the Plan Administrator will have no liability for the acts or
omissions of any such designee as long as the Plan Administrator did not violate
its fiduciary responsibility, if any, in making or continuing such designation.
All allocations and delegations of fiduciary responsibility will be terminable
upon such notice as the Plan Administrator in his discretion deems reasonable
and prudent under the circumstances.

        6.3    Discretion to Interpret Plan.    The Plan Administrator has
absolute discretion to construe and interpret any and all provisions of the Plan
and to decide all matters of fact in determining eligibility and granting or
denying benefit claims, including, but not limited to, the discretion to resolve
ambiguities, inconsistencies, or omissions conclusively. The decisions of the
Plan Administrator will be binding and conclusive upon all persons.

        6.4    Powers and Duties.    In addition to the power described in
Section 6.3 and all other powers specifically granted under the Plan, the Plan
Administrator has all powers necessary or proper to administer the Plan and to
discharge its duties under the Plan, including, but not limited to, the
following powers:

        (1)   To make and enforce such rules, regulations, and procedures as it
may deem necessary or proper for the orderly and efficient administration of the
Plan;

        (2)   In his discretion, to interpret and decide all matters of fact in
granting or denying benefits under the Plan, its interpretation and decision
thereof to be final and conclusive on all persons claiming benefits under the
Plan;

        (3)   In his discretion, to decide all questions concerning the Plan and
the eligibility of any person to participate in the Plan, its decision thereof
to be final and conclusive on all persons;

        (4)   In his discretion, to make a determination as to the right of any
person to a benefit under the Plan (including, without limitation, to determine
whether and when there has been a termination of a Participant's employment and
the cause of such termination), its decision thereof to be final and conclusive
on all persons;

5

--------------------------------------------------------------------------------






        (5)   In his discretion, to determine the amount, form, and conditions
of any Severance Benefit under the Plan, and to authorize or deny the payment of
benefits under the Plan, its decision thereof to be final and conclusive on all
persons;

        (6)   To prepare and distribute information explaining the Plan;

        (7)   To obtain from the Employer and employees of the Employer such
information as is necessary for the proper administration of the Plan; and

        (8)   To sue or cause suit to be brought in the name of the Plan.

        6.5    Expenses.    Reasonable expenses incident to the administration
of the Plan, including, without limitation, the compensation of legal counsel,
advisors, and other technical or clerical assistance as may be required, the
payment of any bond or security, and any other expenses incidental to the
operation of the Plan, that the Plan Administrator determines are proper will be
paid by the Employer. Expenses of the Plan may be prorated among the Company,
Participating Entities, and affiliates as determined by the Plan Administrator.

        6.6    Indemnification.    The Company will indemnify and hold harmless
the Plan Administrator, each employee of the Employer, and each member of the
Board against any and all expenses and liabilities arising out of such
individual's Plan administrative functions or fiduciary responsibilities,
including, without limitation, any expenses and liabilities that are caused by
or result from an act or omission constituting the negligence of such individual
in the performance of such functions or responsibilities, but excluding expenses
and liabilities arising out of such individual's own gross negligence or willful
misconduct. Expenses against which such person will be indemnified hereunder
include, without limitation, the amounts of any settlement or judgment, costs,
counsel fees, and related charges reasonably incurred in connection with a claim
asserted or a proceeding brought or settlement thereof.

VII.
Amendment and Termination

        7.1    Right to Amend Plan.    Notwithstanding any provision(s) of any
other communication, either oral or written, made by the Employer, the Plan
Administrator, or any other individual or entity, other than a written
communication by the CEO as provided in Clause (1) of this Section 7.1, to
employees of the Employer or to any other individual or entity, the Company, by
action of the Board, reserves the absolute and unconditional right to amend the
Plan from time to time on behalf of the Company and each Participating Entity,
including, but not limited to, the right to reduce or eliminate benefits
provided pursuant to the provisions of the Plan as such provisions currently
exist or may hereafter exist; provided, however, that no amendment will be made
that would reduce or eliminate the amount of any Severance Benefit for any
Participant if (1) the CEO has communicated to the Participant in writing that a
certain Severance Benefit shall not be reduced or eliminated by a Plan amendment
or (2) such Participant has incurred a Qualified Termination and has been
determined by the Plan Administrator to be entitled to such Severance Benefit
under the Plan on or prior to the effective date of such amendment, except to
the extent such Severance Benefit could be reduced under the terms of the Plan
prior to such amendment. All amendments to the Plan must be in writing, signed
by an authorized officer of the Company, and adopted by the Board (which action
may be prior to the effective date of the amendment or subsequent to the
effective date of the amendment by ratification). Any oral statements or
representations made by the Employer, the Plan Administrator, or any other
individual or entity that alter, modify, amend, or are inconsistent with the
written terms of the Plan will be invalid and unenforceable and may not be
relied upon by any employee of the Employer or by any other individual or
entity.

6

--------------------------------------------------------------------------------



        7.2    Right to Terminate Plan.    Notwithstanding any provision(s) of
any other communication, either oral or written, made by the Employer, the Plan
Administrator, or any other individual or entity, other than a written
communication by the CEO as provided in Clause (1) of this Section 7.2, to
employees of the Employer or to any other individual or entity, the Company, by
action of the Board, reserves the absolute and unconditional right to terminate
the Plan, in whole or in part, on behalf of itself and each Participating Entity
with respect to some or all of the employees of the Employer; provided, however,
that no termination will reduce the amount of any Severance Benefit for any
Participant if (1) the CEO has communicated to the Participant in writing that a
certain Severance Benefit shall not be reduced or eliminated by a Plan
termination or (2) such Participant has incurred a Qualified Termination and has
been determined by the Plan Administrator to be entitled to such Severance
Benefit under the Plan on or prior to the effective date of such termination,
except to the extent such Severance Benefit could be reduced under the terms of
the Plan prior to such termination.

        7.3    Effect of Amendment or Termination.    In the event of an
amendment to or termination of the Plan as provided under this Article, each
Participant will have no further rights hereunder, and the Employer will have no
further obligations hereunder, except as otherwise specifically provided under
the terms of the Plan as so amended or terminated.

VIII.
Miscellaneous Provisions

        8.1    No Guarantee of Employment.    Neither the Plan nor any
provisions contained in the Plan will be construed to be a contract between the
Employer and any employee of the Employer or to be consideration for, or an
inducement of, the employment of any individual by the Employer. Nothing
contained in the Plan grants any individual the right to be retained in the
service of the Employer or limits in any way the right of the Employer to
discharge or to terminate the service of any employee at any time, without
regard to the effect such discharge or termination may have on any rights under
the Plan.

        8.2    Payments to Minors and Incompetents.    If a Participant entitled
to receive any benefits under the Plan is a minor, is determined by the Plan
Administrator in his sole discretion to be incompetent, or is adjudged by a
court of competent jurisdiction to be legally incapable of giving valid receipt
and discharge for benefits provided under the Plan, the Plan Administrator may
pay such benefits to the duly appointed guardian or conservator of such person
or to any third party who is determined in the discretion of the Plan
Administrator to be eligible to receive any benefit under the Plan for the
account of such Participant. Such payment will operate as a full discharge of
all liabilities and obligations of the Employer, the Plan Administrator, and
each fiduciary under the Plan with respect to such benefits.

        8.3    No Vested Right to Benefits.    No employee of the Employer or
its affiliate or person claiming through such employee will have any right to,
or interest in, any benefits provided under the Plan upon termination of his
employment, retirement, termination of Plan participation (if applicable), or
otherwise, except as specifically provided under the Plan.

        8.4    Nonalienation of Benefits.    Except as the Plan Administrator
may otherwise permit by rule or regulation, (1) no interest in or benefit
payable under the Plan will be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or charge, and any
action by a Participant to anticipate, alienate, sell, transfer, assign, pledge,
encumber, or charge the same will be void and of no effect, and (2) no interest
in or benefit payable under the Plan will be in any way subject to any legal or
equitable process, including, but not limited to, garnishment, attachment, levy,
seizure, or the lien of any person. This provision will be construed to provide
each Participant, or other person claiming any interest or benefit in the Plan
through a Participant, with the maximum protection against alienation,
encumbrance, and any legal and equitable process, including, but not limited to,

7

--------------------------------------------------------------------------------




attachment, garnishment, levy, seizure, or other lien, afforded his interest in
the Plan (and the benefits provided thereunder) by law and any applicable
regulations.

        8.5    Unknown Whereabouts.    It will be the affirmative duty of each
Eligible Employee and each Participant to inform the Plan Administrator of, and
to keep on file with the Plan Administrator, his current mailing address. If an
Eligible Employee or a Participant fails to inform the Plan Administrator of his
current mailing address, neither the Plan Administrator nor the Employer will be
responsible for any late payment or loss of benefits or for failure of any
notice to be provided or provided timely under the terms of the Plan to such
individual.

        8.6    Participating Entities.    The following affiliates of the
Company are designated as Participating Entities of the Plan:

DuPont Dai Nippon Engineering
DuPont Photomasks Delaware, Inc.
DPI Reticle Technology Center, LLC
Orion Operating Company
DPI Holdings, Inc.
Bindkey Technologies, Inc.

The Plan Administrator may designate any other affiliate of the Company that is
eligible by law to participate in the Plan as a Participating Entity by written
instrument delivered to such designated affiliate and to the Secretary of the
Company. Such written instrument will specify the effective date of such
designated participation, may incorporate specific provisions relating to the
operation of the Plan that apply to the designated Participating Entity only,
and will become, as to such designated Participating Entity and its employees, a
part of the Plan. Each designated Participating Entity will be conclusively
presumed to have consented to its designation and to have agreed to be bound by
the terms of the Plan and any and all amendments thereto upon its submission of
information to the Company or the Plan Administrator required by the terms of,
or with respect to, the Plan; provided, however, that the terms of the Plan may
be modified so as to increase the obligations of a Participating Entity only
with the consent of such Participating Entity, which consent will be
conclusively presumed to have been given by such Participating Entity upon its
submission of any information to the Company or the Plan Administrator required
by the terms of, or with respect to, the Plan. Except as modified by the Plan
Administrator in its written instrument, as applicable, the provisions of the
Plan will apply separately and equally to each Participating Entity and its
employees in the same manner as is expressly provided for the Company and its
employees, except that the power to amend or terminate the Plan will be
exercised by the Company (by action of the Board) alone. Transfer of employment
among the Company and Participating Entities will not be considered a
termination of employment hereunder. Any Participating Entity may, by
appropriate action of its board of directors or noncorporate counterpart and
written notice to the Secretary of the Company and the Plan Administrator,
terminate its participation in the Plan. Moreover, the Plan Administrator, by
written notice to the Participating Entity and to the Secretary of the Company,
may terminate a Participating Entity's Plan participation at any time.

        8.7    Jurisdiction.    Except to the extent that ERISA or any other
federal law applies to the Plan and preempts state law, the Plan will be
construed, enforced, and administered according to the laws of the state of
Texas, excluding any conflict-of-law rule or principle that might refer to the
laws of another state.

        8.8    Severability.    In case any provision of the Plan is held to be
illegal, invalid, or unenforceable for any reason, such illegal, invalid, or
unenforceable provision will not affect the remaining provisions of the Plan,
but the Plan will be construed and enforced as if such illegal, invalid, or
unenforceable provision had not been included therein.

8

--------------------------------------------------------------------------------




        8.9    Notice and Filing.    Any notice, administrative form, or other
communication required to be provided to, delivered to, or filed under the terms
of the Plan will include provision to, delivery to, or filing with any person or
entity designated in writing by the intended recipient to be an agent for the
disbursement and receipt of administrative forms and communications. Except as
otherwise provided herein, where such provision, delivery, or filing is
required, such provision, delivery, or filing will be deemed to have occurred
only (1) upon actual receipt of such notice, administrative form, or other
communication by the intended recipient or designated agent or (2) on the third
business day after mailing by certified mail, return receipt requested.

        8.10    Plan Year.    The Plan will operate on a "plan year" consisting
of the 12-consecutive-month period commencing on January 1 of each year.

        8.11    Incorrect Information, Fraud, Concealment, or Error.    Any
contrary provisions of the Plan notwithstanding, in the event the Plan, a Plan
fiduciary, or the Employer pays a benefit, incurs a liability for failure to so
pay a benefit, or makes any overpayment or erroneous payment to any individual
or entity because of a human or systems error or because of incorrect
information provided by, correct information failed to be provided by, or fraud,
misrepresentation, or concealment of any relevant fact (determined in the sole
opinion of the Plan Administrator) by any Participant or other individual, the
Plan Administrator will be entitled to recover in any manner deemed necessary or
appropriate for such recovery (in the sole opinion of the Plan Administrator)
from such Participant or other individual such benefit paid or the amount of
such liability incurred and any and all expenses incidental to or necessary for
such recovery. Human or systems error or omission will not affect in any way the
amount of a benefit to which such Participant is otherwise entitled under the
terms of the Plan.

        8.12    Withholding of Taxes and Other Deductions.    All payments made
under the Plan are subject to (1) all federal, state, city, and other taxes and
applicable withholding as may be required pursuant to any law or governmental
regulation or ruling and (2) all other deductions for any amounts owed to the
Employer.

        Executed this 23rd day of December, 2003.


 
 
DuPont Photomasks, Inc.
 
 
By:
 
    

--------------------------------------------------------------------------------

    Printed Name: Marshall Turner, Chief Executive Officer

9

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.25



DuPont Photomasks, Inc. Severance Plan for Select Employees
III. Severance Benefits
